DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: “ones” in line 7 should be replaced with –one--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “ones” in line 8 should be replaced with –one--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “user-selected parameters” in lines 34 and 35. It is unclear what constitutes as user-selected parameters, thus it is indefinite.
Claim 3 recites "the any" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites "the any" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “user-selected parameters” in line 19. It is unclear what constitutes as user-selected parameters, thus it is indefinite.
Claim 18 recites "the quantity of feed and water consumed" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “a wireless transceiver” in line 1, it is unclear if the claim is referring to the wireless transceiver of claim 18 or if there are multiple transceivers. And recites “the short-range communication module” and “the data acquisition and communication unit” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. Claim 19 also recites “a short-range communication module in line 9, it is unclear if there are multiple short-range modules.
Claims 2, 4-11, 13, 15-17 and 20-23 are rejected as depending from a rejected base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647